Indian claims. — On September 14, 1973, the following order was issued:
This case comes before the court on motion of the Appellant Indians, filed September 13, 1973, moving that the court dismiss with prejudice the subject appeal and remand the case to the Indian Claims Commission, which motion has been duly endorsed on its face that the “United States interposes no objection.” Upon consideration thereof,
it is ordered that the said motion of the appellants, as duly endorsed by the appellee, is granted, that the subject appeal in this court is dismissed with prejudice and the case is remanded to the Indian Claims Commission.